DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group 1 and the species of TM-2 in the reply filed on 10/4/21 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Claim 7 is drawn to a non-elected group.
Claim 7 is withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/21.
As set forth below the claims are unclear. Instant claim 1 recites a formula that comprises –C(O)-NH-Z-. The elected species does not appear to comprise such formula because the elected species is such that the N is bonded to 3 carbon atoms not a hydrogen. As such, it is unclear if the elected species reads on claim 1. In order to advance prosecution, the elected species was searched and found in the prior art. Further, any relevant art that was uncovered during the search for the elected species is cited herein to advance prosecution.
The elected species is such that R1 and R2 are H. Thus claims 2 and 4 are drawn to non-elected species.
s 2 and 4 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 10/4/21.
Claims 1, 3 and 5-6 are being examined.

Priority
	This application was filed 11/9/20 and claims foreign benefit of CHINA 201911100565.6 11/12/2019 and CHINA 202010165892.6 03/11/2020.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 5/17/21, 1/28/21 and 11/9/20 have been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	In claim 1, on page 3 of the 10/4/21 claim set, the claim recites ‘substituents and a part of atoms’ and then shows 2 structures (the 2nd to last and 3rd to last) with arrows in the structure and then states Ri, Rii = H, Me, Et, iPr. First, it is unclear what is meant by ‘substituents and a part of atoms’ because it is unclear if the structures shown are required or if only part of the structures shown are required. Further, the inclusion of an arrow in a structure is unclear. The phrase Ri, Rii = H, Me, Et, iPr is unclear because a single variable cannot be all of H, Me, Et, iPr at the same time. Perhaps the intent is H, Me, Et or iPr.
	The last line on page 3 of the 10/4/21 claim set recites ‘includes but is not limited to’. MPEP 2173.05(h) recognizes that a grouping that requires a material selected from an open list of alternatives should generally be rejected as indefinite because it is unclear what other alternatives are intended to be encompassed by the claim.
	As further evidence of the lack of claim clarity, instant claim 1 recites a formula that comprises –C(O)-NH-Z-. The elected species does not appear to comprise such formula because the elected species is such that the N is bonded to 3 carbon atoms not a hydrogen. Further confusing the issue, page 3 of the claims mentions Q as being a ring but page 4 of the claims provides an example (the 19th option) that does not require a ring for Q.  
	Claim 1 recites various options for Rb, Rd, Rf and Rh. The options include ‘hydroxyl’. Claim 3 goes on to recite structures that encompass –CH2-CH2-OH. The instant specification does not provide a special definition of hydroxyl. Smith et al. (US 2016/0194358; ‘Smith’; as cited with IDS 1/28/21) teach hydroxyl as an –OH group (section 0091). It is unclear if the groups recited for Rb, Rd, Rf and Rh are merely to be substructures (i.e. not the complete group) 
	Claim 3 recites ‘substituted by one or more groups selected from H’. The specification defines substituted as replacement of a hydrogen (page 13 lines 9-10). It is unclear how to replace hydrogen with hydrogen.
	None of the dependent claims clarify the issues above.
	Although unclear, the claims have been given the broadest reasonable interpretation. Since claim 3 recites structures that encompass –CH2-CH2-OH, Rb, Rd, Rf and Rh have been interpreted as including hydroxyl containing structures. Since page 4 of the claims provides an example (the 19th option) that does not require a ring for Q, Q has been interpreted such that it is not required to be a ring. The elected species was searched and found in the prior art and the claims have been interpreted as reading on the elected species.
	In order to address the issues, applicants can consider reciting specific compounds. For example, ‘A polypeptide compound selected from the group consisting of: ….’. 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 3 and 5-6 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) 
The MPEP states that the purpose of the written description requirement is to ensure that the inventor had possession, as of the filing date of the application, of the specific subject matter later claimed by him.  The courts have stated:
“To fulfill the written description requirement, a patent specification must describe an invention and do so in sufficient detail that one skilled in the art can clearly conclude that “the inventor invented the claimed invention.”  Lockwood v. American Airlines, Inc., 107 F.3d 1565, 1572, 41 USPQ2d 1961, 1966 (Fed. Cir. 1997); In re Gostelli, 872 F.2d 1008, 1012, 10 USPQ2d 1614, 1618 (Fed. Cir. 1989) (“[T]he description must clearly allow persons of ordinary skill in the art to recognize that [the inventor] invented what is claimed.”).   Thus, an applicant complies with the written description requirement “by describing the invention, with all its claimed limitations, not that which makes it obvious,” and by using “such descriptive means as words, structures, figures, diagrams, formulas, etc., that set forth the claimed invention.” Lockwood, 107 F.3d at 1572, 41 USPQ2d at 1966.” Regents of the University of California v. Eli Lilly & Co., 43 USPQ2d 1398.
	
The MPEP lists factors that can be used to determine if sufficient evidence of possession has been furnished in the disclosure of the Application.  These include “level of skill and knowledge in the art, partial structure, physical and/or chemical properties, functional characteristics alone or coupled with a known or disclosed correlation between structure and function, and the method of making the claimed invention.  Disclosure of any combination of such identifying characteristics that distinguish the claimed invention from other materials and would lead one of skill in the art to the conclusion that the applicant was in possession of the claimed species is sufficient.” MPEP § 2163.  While all of the factors have been considered, a sufficient amount for a prima facie case are discussed below.

(1) Scope of the invention/Partial structure/disclosure of drawings:
Claim 1 and dependent claims encompass ‘stereoisomers, polymorphs, solvates, metabolites, prodrugs’ and esters or boronic acid polymers.
Claim 1 recites formula I. Formula I includes variability at many locations.
Instant claim 1 recites a formula that comprises –C(O)-NH-Z-. The elected species does not appear to comprise such formula because the elected species is such that the N is bonded to 3 carbon atoms not a hydrogen. The vast majority of examples (compare structures on page 8) do not comprise –C(O)-NH-Z-. Further, there appears to be no examples of ‘stereoisomers, polymorphs, solvates, metabolites, prodrugs’ and esters or boronic acid polymers.
 (2) Level of skill and knowledge in the art/predictability in the art:
The level of skill in the art is high. 
Claims 1, 3 and 5-6 recite prodrug. Nice et al (US 2007/0099917) teach that minor modifications to accommodate a prodrug substituent may cause the compound to be ineffective and that the choice of prodrug substituent is unpredictable (section 0009).

Applicants own specification describes the polypeptides as having ‘delicate characteristics’ (page 6 lines 3-6) seeming to imply that modifications can lead to loss of function.
 (3) Physical and/or chemical properties and (4) Functional characteristics:
Claims 1, 3 and 5-6 recite ‘metabolites, prodrugs’ which imply some known functionality. Claim 6 recites pharmaceutical. There is no specific disclosed correlation between structure and function particularly related to what structures are adequate to result in metabolites and prodrugs as claimed. Applicants own specification describes the polypeptides as having ‘delicate characteristics’ (page 6 lines 3-6) seeming to imply that modifications can lead to loss of function. One of skill in the art would reasonably conclude that the disclosure fails to provide a representative number of species to describe the genus and that there is a lack of the predictability in the art thus that the applicant was not in possession of the claimed genus.
 (5) Method of making the claimed invention/actual reduction to practice:
Instant claim 1 recites a formula that comprises –C(O)-NH-Z-. The elected species does not appear to comprise such formula because the elected species is such that the N is bonded to 3 carbon atoms not a hydrogen. The vast majority of examples (compare structures on page 8) do not comprise –C(O)-NH-Z-. Further, there appears to be no examples of ‘stereoisomers, polymorphs, solvates, metabolites, prodrugs’ and esters or boronic acid polymers.
The description requirement of the patent statue requires a description of an invention, not an indication of a result that one might achieve if one made that invention. See In re Wilder, 736, F.2d 1516, 1521, 222 USPQ 369, 372-73 (Fed. Cir. 1984) (affirming rejection because the specification does “little more than outlin[e] goals appellants hope the claimed invention achieves and the problems the invention will hopefully ameliorate.”)  Accordingly, it is deemed that the specification fails to provide adequate written description for the genus of the claims and does not reasonably convey to one skilled in the relevant art that the inventor(s), at the time the application was filed, had possession of the entire scope of the claimed invention.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –




Claim(s) 1, 3 and 6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Smith et al. (US 2016/0194358; ‘Smith’; as cited with IDS 1/28/21).
Smith teach compounds including compound 282 (examples 110-111) on pages 242-243. Smith teach that the compound was prepared and assayed (sections 1637 and 1639).
In relation to instant claim 1, although unclear (see 112 rejection above), compound 282 of Smith has been interpreted as meeting the limitations because n is 0; R1, Ra, R3, R4, R5, Rc, Re and Rg are H; R2 is aryl (which is defined as including optional substitutions in the instant specification page 11 last paragraph); Rb and Rh are amino; Rd is hydroxyl; Rf is alkyl; Z-Q is alkyl; R7 is H; B(OR6)2 is fused ring (the 19th option listed at the end of claim 1 shows that Z-Q can be alkyl and thus Z-Q has been interpreted as being alkyl).
In relation to instant claim 3, compound 282 of Smith is such that Rh is amino and such that n1 is 2, n2 is 1 and X is CH2 as in the first substituent of claim 3.
In relation to claim 6, Smith teach that the compound was prepared and assayed (sections 1637 and 1639) so it would have been in a composition as claimed.

Claim(s) 1, 3 and 5-6 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by CN110790817 (as cited with IDS 5/17/21).
CN110790817 is not in the english language. The original document and a translated abstract was provided with the IDS 5/17/21. Since the copy of the original document provided by the applicant was not of good quality, a copy of the original document is provided herein (‘CN110790817’). Further, a translated version of the document is also provided (Translation of CN110790817 02-2020; retrieved from .
Applicant cannot rely upon the certified copy of the foreign priority application to overcome this rejection because a translation of said application has not been made of record in accordance with 37 CFR 1.55. See MPEP §§ 215 and 216.
Based on the translated abstract provided by the applicant with the IDS 5/17/21, authors of the CN110790817 publication include LI SIJUN who is not listed as joint inventor of the instant application. MPEP 2153.01(a) 2nd paragraph recognizes that if an application names fewer joint inventors than a publication then the publication is treated as prior art.
CN110790817 teach compound TM-2 (section 0040 page 10). CN110790817translation teach that compound TM-2 was prepared (page 7 example 2).
In relation to instant claims 1, 3 and 5, although unclear (see 112 rejection above), CN110790817 teach compound TM-2 (section 0040 page 10) which is the same as applicants’ elected species and thus interpreted as meeting the limitations of claims 1, 3 and 5. 
In relation to claim 6, CN110790817translation teach that compound TM-2 was prepared (page 7 example 2) so it would have been in a composition.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RONALD T NIEBAUER whose telephone number is (571)270-3059. The examiner can normally be reached M - F 6:30 - 2:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Larry Riggs can be reached on 571-270-3062. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

RONALD T. NIEBAUER
Primary Examiner
Art Unit 1658



/RONALD T NIEBAUER/Examiner, Art Unit 1658